NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
                                                             This opinion was filed for record
           FTTE
            IN CLERKt OFFICE                               at B/CO QilU onl4^ >
       •UPRBE(XHjm;am OFwuHMeroN
          OATS'KOV   3 0 201?
           nAA lAUAk^,                                            SUSAN L CARLSON
             GmsFjusncE                                        SUPREME COURT CLERK




           IN THE SUPREME COURT OF THE STATE OF WASHINGTON




         STATE OF WASHINGTON,

                                                              NO. 93605-6
                                    Respondent,

                       V.
                                                              EN BANC

         MARCO BAILON WENCES,

                                                              Filed         V 3 0 21
                                    Petitioner.




               STEPHENS, J.—^In State v. Williams-Walker, 167 Wn.2d 889, 899-900, 225

        P.3d 913 (2010), this court held that article I, sections 21 and 22 of the Washington

        State Constitution prohibit a sentencing court from imposing a firearm enhancement

        based on a deadly weapon special verdict finding. We subsequently recognized that

        Williams-Walker announced a new rule ofcriminal procedure, applicable to all cases

        pending at the time it was decided. In re Pers. Restraint ofEastmond, 173 Wn.2d

        632, 634, 272 P.3d 188 (2012). Our holding in Eastmond adhered to the long

        standing principle that "[a] new rule for the conduct of criminal prosecutions is to

        be applied... to all cases, state or federal, pending on direct review or not yet final.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Wences(Marco Bailon), 93605-6




        In rePers. Restraint ofSt. Pierre, 118 Wn.2d 321, 326, 823 P.2d492(1992)(citing

        Griffith v. Kentucky, 479 U.S. 314, 328, 107 S. Ct. 708, 93 L. Ed. 2d 649 (1987)).

              The question in this case is whether the rule in Williams-Walker applies to

        appellate review of Marco Wences's 2015 sentence. The obvious answer to this

        question—^yes—is obscured by the fact that Wences's sentence was imposed for a

        conviction dating back to 2005. Concluding that Wences "should not benefit from

        changes in the law that apply to him solely because he absconded and delayed his

        sentencing," the Court of Appeals affirmed the superior court's decision to impose

        a firearm enhancement based on prQ-Williams-Walker law. State v. Wences, No.

        73333-8-1, slip op. at 7 (Wash. Ct. App. July 25, 2016) (unpublished),

        https://www.courts.wa.gov/opinions/pdf/733338.pdf. We hold that this result is

        impermissible under settled law. We reverse the Court of Appeals and remand to

        the superior court for resentencing consistent with Williams-Walker.

                   BACKGROUND FACTS AND PROCEDURAL HISTORY


              Following a search of Wences's car in 2003, the State charged him with

        possession ofa controlled substance(methamphetamine) with intent to manufacture

        or deliver. The State also alleged that Wences was armed with a firearm during the

        commission ofthe crime. A jury convicted Wences of all charges in 2005. The trial

        court instructed the jury that a firearm is a deadly weapon, and the jury answered



                                                -2-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Wences(Marco Bailon), 93605-6




        yes to a special verdict form that asked whether Wences was "armed with a deadly

        weapon at the time ofthe commission ofthe crime." Clerk's Papers(CP)at 30.

              Wences did not appear for a scheduled sentencing hearing in 2005. Starting

        around that time, our law on firearm and deadly weapon enhancements was

        evolving. See State v. Recuenco, 154 Wn.2d 156, 110 P.3d 188 (2005)(Recuenco

        I), rev'd and remanded on other grounds, 548 U.S. 212, 126 S. Ct. 2546, 165 L. Ed.

        2d 466 (2006) {Recuenco II), on remand, 163 Wn.2d 428, 180 P.3d 1276 (2008)

        {Recuenco III); Williams-Walker, 167 Wn.2d 889. Our cases considered the import

        of two earlier United States Supreme Court decisions interpreting the Sixth

       . Amendment right to a jury trial under the United States Constitution. U.S. Const,

        amend. VI ("In all criminal prosecutions, the accused shall enjoy the right to a

        speedy and public trial, by an impartial jury."). In those decisions, the Supreme

        Court held "Other than the fact of a prior conviction, any fact that increases the

        penalty for a crime beyond the prescribed statutory maximum must be submitted to

        a jury, and proved beyond a reasonable doubt." Apprendi v. New Jersey, 530 U.S.

        466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000). The '"statutory maximum'"

        in this context is "the maximum sentence a judge may impose solely on the basis of

        the facts reflected in the jury verdict or admitted by the defendant.'''' Blakely v.

        Washington, 542 U.S. 296, 303, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004).


                                                -3-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Wences (Marco Bailon), 93605-6




               Building on these Supreme Court decisions, this court recognized that "[i]n

        Washington there are two types of deadly weapon sentence enhancements: firearm

        sentence    enhancements      and    deadly-weapon-other-than-a-firearm        sentence

        enhancements." Eastmond, 173 Wn.2d at 635; see also RCW 9.94A.533(3),(4). In

        two cases, we specifically addressed whether a sentencing court can constitutionally

        impose a firearm enhancement where the jury's special verdict finding authorizes

        only a deadly weapon enhancement. Reciienco I, 154 Wn.2d at 158-59; Williams-

        Walker, 167 Wn.2d at 892.

              In Recuenco I, this court held that "[wjithout an explicit firearm finding by

        the jury, [a] court's imposition of a firearm sentence enhancement violate[s] [a

        defendant's constitutional right to a]jury trial." 154 Wn.2d at 162; WASH. Const.

        art. I, § 21 ("The right oftrial byjury shall remain inviolate."); Wash.Const, art. I,

        § 22("In criminal prosecutions the accused shall have the right... to have a speedy

        public trial by an impartial jury."). Next, in Williams-Walker, this court held that

        "[a] sentence enhancement must not only be alleged, it also must be authorized by

        the jury in the form of a special verdict.'''' 167 Wn.2d at 900 (emphasis added).

        "Disregard of... the special verdicts violates [a] defendant['s] right[] to a jury trial

        under article I, sections 21 and 22 [of the Washington Constitution]." Id. at 899-

        900. In sum, by 2010 it was clear under Washington law that, "[wjhen the jury is


                                                  -4-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Wences(Marco Bailon), 93605-6




        instructed on a specific enhancement and makes its finding, the sentencing judge is

        bound by the jury's finding." Id. at 899.

              In 2015, Wences appeared pursuant to a warrant for his arrest and the court

        set a sentencing hearing on his 2005 conviction. Per the State's recommendation,

        the court sentenced Wences to 100 months of confinement, including a 64-month

        standard range base sentence and a 36-month firearm enhancement. The State noted

        that its recommendation was "a lengthier recommendation than would have been

        made had [Wences] not failed to appear [at his sentencing hearing in 2005].

        Verbatim Tr. ofProceedings on Appeal(VTP)(Mar. 23, 2015) at 3.

              Wences appealed his sentence, arguing that because the jury verdict

        authorized only a deadly weapon enhancement, the sentencing court violated his

        constitutional right to ajury trial when it imposed the lengthier firearm enhancement.

        Br. of Appellant at 21-22 (relying on Williams-Walker, 167 Wn.2d at 897). The

        State countered that thejury instructions, read together with the special verdict form,

        authorized the firearm enhancement. See Br. of Resp't at 14-17. Division One of

        the Court of Appeals upheld Wences's sentence on grounds raised sua sponte.

        Wences, slip op. at 6-8. That court stated:

              While Wences' judgment and sentence was not final until 2015, it would
              have been final prior to both Recuenco and Williams-Walker but for Wences'
              flight and the consequent 11-year delay of his sentencing. A defendant



                                                 -5-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Wences(Marco Bailon), 93605-6




               should not benefit from changes in the law that apply to him solely because
               he absconded and delayed his sentencing.

        Id. at 7.1

               Wences filed a petition for review in this eourt, which we granted. State v.

        Wences, 187 Wn.2d 1016, 388 P.3d 761 (2017). He challenges only the lawfulness

        of his enhanced sentence. Pet. for Review at 14.

                                              ANALYSIS


               We must decide whether the rule in Williams-Walker applies to appellate

        review of Wences's sentence. But for the fact that Wences was convicted in 2005,

        this would be a straightforward case because the judgment and sentence under

        review were entered in 2015, five years after the decision in Williams-Walker} See,



                1 The Court of Appeals did not call for additional briefing from the parties on the
        question of whether Wences's flight precluded him from benefiting from Williams-Walker.
                ^ The Court of Appeals acknowledged that Wences's "judgment and sentence was
        not fmal until 2015." Wences, slip op. at 7. It looked to the law in 2005 on the premise
        that Wences's case "would have been final prior to both Recuenco and Williams-Walker
        but for [his] flight and the consequent 11-year delay of his sentencing." Id. While this
        result was a possibility, it was by no means certain. The relevant law was evolving quickly
        at the time of Wences's original sentencing hearing in 2005. Wences's case could have
        been stayed pending Recuenco I, which this court decided only six days after Wences's
        anticipated sentencing date. See, e.g.. State v. Bainard, 148 Wn. App. 93, 100-01, 111,
        199 P.3d 460 (2009) (appeals court stayed case pending Recuenco I and subsequently
        applied Recuenco III on appeal); see also Mot. for New Trial Sentencing (Apr. 8, 2005) at
        2(Wences's counsel moved to continue sentencing for two weeks). Even had Wences's
        case not been stayed, he may have brought a successful ineffective assistance of counsel
        claim on that basis. See, e.g.. In re Pers. Restraint ofNetherton, 111 Wn.2d 798, 801-03,
        306 P.3d 918 (2013) (finding prejudice supported vacating the defendant's fneaim

                                                   -6-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Wences(Marco Bailon), 93605-6




        e.g., State v. Taylor, 150 Wn.2d 599, 601, 80 P.3d 605 (2003) ("In a criminal

        proceeding, a final judgment 'ends the litigation, leaving nothing for the court to do

        but execute the judgment.'"(intemal quotation marks omitted)(quoting In re Det.

        ofPetersen, 138 Wn.2d 70, 88, 980 P.2d 1204(1999))); see also State v. Siglea, 196

        Wash. 283, 286, 82 P.2d 583 (1938)("In a criminal case, it is the sentence that

        constitutes the judgment against the accused, and, hence, there can be no judgment

        against him until sentence is pronounced."). Given that "the rule announced in

        Williams-Walker is a new rule" ofcriminal procedure,Eastmond, 173 Wn.2d at 634,

        settled precedent required the Court of Appeals to consider Wences's challenge to

        his sentence in light of Williams-Walker.

               As noted, "[a] new rule for the conduct of criminal prosecutions is to be

        applied retroactively to all cases, state or federal, pending on direct review or not yet

        final." St. Pierre, 118 Wn.2d at 326 (citing Griffith, 479 U.S. at 328).^ Simply

        stated, "[A]ll new rules .. . must be applied to all cases subject to direct review at

        the time the rule is announced." Id. at 325-26; see id. at 324-26 (describing the



        enhancement because had counsel moved to stay pending Recuenco III, the court likely
        would have decided the case in light ofRecuenco 111 to the defendant's benefit).
               ^ Although St. Pierre, Griffith, and Eastmond concemed retroactive application of
        a new mle, they also set "out current prospective application analysis in Washington."
        State V. Hanson, 151 Wn.2d 783, 789, 91 P.3d 888 (2004). "As stated in St. Pierre, the
        mle based on those cases is that a new mle prospectively applies to cases not yet finalized."
        Id. at 790.


                                                    -7-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Wences(Marco Bailon), 93605-6




        evolution of the Supreme Court's retroactivity analysis, which this court has

        "attempted from the outset to stay in step with"). "The critical issue in applying the

        current retroactivity analysis is whether the case was final when the new rule was

        announced." Id. at 327. "'[FJinaT for the purposes of retroactivity analysis . . .

        'mean[s]a case in which ajudgment ofconviction has been rendered,the availability

        ofappeal exhausted, and the time for a petition for certiorari elapsed or a petition for

        certiorari finally denied.'" Id.(quoting Griffith, 479 U.S. at 321 n.6).

              Applying new law that arises during the pendency ofa direct appeal, appellate

        courts regularly reverse sentences that would have been valid under former law and

        remand for resentencing. See, e.g., State v. Hanson, 151 Wn.2d 783, 791, 91 P.3d

        888 (2004) (vacating the defendant's sentence and remanding for further

        proceedings because the defendant's case was not final when the new rule was

        announced); see also State v. McNeal, 142 Wn. App. 777, 786-87, 787 n.l3, 175

        P.3d 1139(2008)(holding Blakely applies on remand when the defendant's sentence

        is vacated on appeal and resentencing on remand constitutes a new sentencing

        proceeding). Butsee State v. Rowland, 174 Wn.2d 150,155-56,272 P.3d 242(2012)

        (holding Blakely does not apply on remand when the trial court does not disturb

        factual findings or increase the defendant's sentence).




                                                  -8-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Wences(Marco Bailon), 93605-6




               Our precedent makes clear that we "prefer the bright line established by St.

        Pierre.'" Hanson, 151 Wn.2d at 791. While we may sjnnpathize with the desire of

        the lower court and the dissent to find an exception for Wences's particular situation,

        given his decision to abscond, creating an exception for this unusual case comes at

        too high a cost to established principles of finality and standards for applying new

        rules of criminal procedure to cases on direct appeal."^ Because we have previously

        recognized that the "State may pursue [separate,] additional charges for the act of

        fleeing," we reject introducing a punishment paradigm into our analysis. State v.

        French, 157 Wn.2d 593, 602, 141 P.3d 54 (2006); see also Ortega-Rodriguez v.

        United States, 507 U.S. 234, 247, 113 S. Ct. 1199, 122 L. Ed. 2d 581 (1993)("flight

        is a separate offense punishable" by the trial court).           At any rate, the State

        acknowledges that it has accounted for Wences's flight insofar as the State's

        sentencing recommendation was"a lengthier recommendation than would have been




               The dissent's analogy to cases that dismissed appeals as abandoned misses the
        mark. See dissent at 2-3. The parties agree that Wences did not knowingly waive or
        abandon his appeal. More importantly, there is no justification for a court to impose an
        unlawful, indeed unconstitutional, sentence. See Williams-Walker, 167 Wn.2d at 899-900
        (noting constitutional requirement that sentence enhancements follow jury's special
        verdict). The imposition of a sentence that conforms to the law can hardly be characterized
        as an unwarranted "benefit" to a defendant. Despite the dissent's protestations to the
        contrary, what it seeks is simply punishment for Wences's act of absconding.

                                                   -9-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         State V. Wences(Marco Bailon), 93605-6




        made had [Wences] not failed to appear [at his sentencing hearing in 2005]." VTP

        (Mar. 23, 2015) at 3.

              Applying the rule of Williams-Walker to the facts of this case, we hold that

        the jury's special verdict finding authorized only a deadly weapon enhancement, not

        a firearm enhancement. See 167 Wn.2d at 899-900; see also CP at 30 Qhiry finding

        that Wences was armed with a "deadly weapon"). Former RCW 9.94A.510(4)(b)

        (2001), recodified as RCW 9.94A.533(4)(b), authorized a one-year deadly weapon

        sentence enhancement if the defendant was armed with a deadly weapon during the

        commission of a class B felony or a crime with a statutory maximum sentence of 10

        years.^ This stands in contrast to former RCW 9.94A.510(3)(b)(2001), recodified

        as RCW 9.94A.533(3)(b), which authorized a three-year firearm sentence

        enhancement if the defendant was armed with a firearm during the commission of


              ^ In evaluating Wences's sentence, we consider the enhancement statutes in effect
        in 2003 when he committed the underlying offense. CP at 86. This is in accordance with
        the statutory "savings clause," which provides.
               Whenever any criminal or penal statute shall be amended or repealed, all
               offenses committed or penalties or forfeitures incurred while it was in force
               shall be punished or enforced as if it were in force, notwithstanding such
               amendment or repeal, unless a contrary intention is expressly declared in the
               amendatory or repealing act.
        RCW 10.01.040.
               Subject to constitutional constraints, this provision "generally requires that crimes
        be prosecuted under the law in effect at the time they were committed." State v. Pillatos,
        159 Wn.2d 459, 472, 150 P.3d 1130 (2007);.yee also State v. Ross, 152 Wn.2d 220, 227,
        241,95 P.3d 1225(2004)(affirming the sentencing court's application of a statute that was
        in effect when the defendant committed the offense).

                                                   -10-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences(Marco Bailon), 93605-6




        such a crime. Possession of methamphetamine with intent to deliver or manufacture

        carried a statutory maximum of 10 years at the time Wences committed that crime.

        Former RCW 69.50.401(a)(l)(ii) (1998). Consistent with Williams-Walker, the

        sentencing court was thus authorized to impose only a one-year deadly weapon

        sentence enhancement, rather than a three-year firearm sentence enhancement.

                                         CONCLUSION


              A new rule ofcriminal procedure applies to all cases pending on direct review

        at the time the rule is announced. This workable, bright line standard contains no

        exception for absconding defendants.        Applying the standard here requires

        evaluating Wences's challenge to his sentence in light of Williams-Walker, a new

        rule announced before his 2015 judgment and sentence. Under Williams-Walker,

        the jury's special verdict finding authorized only a deadly weapon enhancement, not

        the firearm enhancement imposed. We accordingly reverse the Court of Appeals

        and remand to the superior court for resentencing consistent with Williams-Walker.




                                                 -11-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Wences(Marco Bailon), 93605-6




       WE CONCUR:




             I\aAAj^ .




      'yVjacUMi                                                  ut




                                       -12-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.



       State V. Wences




                                              No.93605-6


              OWENS,J.(dissenting) — A jury convicted Marco Wences of possession of

       methamphetamine with intent to manufacture or deliver and possession of a deadly

       weapon. Rather than return to court for his sentencing hearing, Wences fled for

       nearly a decade. During the intervening years in which Wences evaded his

       sentencing, this court established a new criminal procedure rule for firearm and

       deadly weapon enhancements. State v. Williams-Walker, 167 Wn.2d 889, 225 P.3d

       913 (2010). The majority's decision to apply this rule to Wences' case, over nine

       years after he should have been sentenced, allows him to benefit from his flight. The

       majority ignores over 100 years of precedent treating absconding defendants

       differently from other criminal defendants. Because this decision departs from this

       important precedent and fashions a new rule essentially rewarding defendants who

       flee after conviction, I respectfully dissent.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Wences, No. 93605-6
       Owens, J., Dissenting


              The majority applies the general rule of finality in spite ofthis case's unique
       circumstances. The doctrine of finality provides that new rules for criminal

       prosecutions should be applied to all state and federal cases "pending on direct review
       or not yet final." In re Pers. Restraint ofSt. Pierre, 118 Wn.2d 321, 326, 823 P.2d
       492(1992). However, this court has the authority and worthy cause to create an

       exception for defendants who abscond after conviction to avoid sentencing. If a case
       is not yet final solely because the defendant has fled and thus delayed court
        proceedings, it should not be regarded as "pending" in the normal sense. As opposed
       to regular minor court delays, such a case is put on hold because ofthe defendant's
        contempt ofthe legal system. The United States Supreme Court, when reviewing a
        case of a defendant who fled after appealing, aptly explained that"no court is bound

        to submit" to "contempt of its authority." Allen v. State ofGeorgia, 166 U.S. 138,

        141, 17 S. Ct. 525,41 L. Ed. 949(1897). It is not in the interest of Washington courts

        to apply the general rule offinality to cases intentionally put on hold by absconding
        defendants. Instead, defendants who flee should be sentenced under the law at the

        time ofthe scheduled sentencing hearing rather than the law at whatever time they

        return to the court's jurisdiction.

               Since 1902, this court has recognized that absconding defendants warrant

        exceptional treatment in the course of criminal adjudication. See State v. Handy,27
        Wash. 469, 470-71,67 P. 1094(1902)(appeal dismissed because defendant fled the
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Wences,tio. 93605-6
       Owens, J., Dissenting


       jurisdiction); State v. Mosely, 84 Wn.2d 608,610, 528 P.2d 986(1974)(appeal
       dismissed because defendant absconded prior to appellate oral argument); State v.

       Johnson, 105 Wn.2d 92, 97-98, 711 P.2d 1017(1986)(appeal dismissed because

       defendant failed to appear at probation revocation hearing). The majority ignores this

       court's long-standing aversion to applying customary rules to absconding defendants.

       The majority insists that St. Pierre created a bright line standard for new rules of

       criminal procedure containing no exception for absconding defendants. Yet, this is

       the first case in this court that has demanded the exception. Based on a century of

       cases consistently creating procedural exceptions for absconding defendants, there is

       strong precedent to impose an exception in this case.

              In addition to supporting precedent, there are two important policy grounds for

       creating an exception for absconding defendants. First, defendants should not benefit

       from absconding and evading sentencing. By sentencing Wences under the law at the

       time of his 2005 conviction, the trial court appropriately refused to afford him the

       benefit of legal developments established years after his scheduled sentencing. The

       majority labels this a punishment paradigm. This characterization is incorrect. It

       cannot be considered a punishment to follow the legal standards in place at the time

       Wences should have been sentenced had he abided by the court-ordered timeline.

       Rather, it is a refusal to confer a benefit for absconding. By failing to create an
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Wences, No. 93605-6
       Owens, J., Dissenting


       exception and allowing Wences to be sentenced under the law at the time ofthe 2015

       sentencing hearing, the majority essentially rewards him for evading justice.

              Second, the State is unfairly prejudiced by the majority's holding. The special

       verdict rule pronounced in Williams-Walker came in 2010,five years after Wences'

       trial. The State should not be expected to predict the development of criminal

       procedural law years down the road in order to properly secure a conviction and

       appropriate sentence. Here,the new rule of criminal procedure reduces the weapon

       enhancement from three years to one. However, the consequences of a different rule

       could be much more drastic, for example, overturning a conviction completely. The

       majority's decision to apply legal rules developed years after Wences' conviction

       establishes an impossible standard for the State.

              The majority's decision forces the trial court to submit to Wences' contempt of

       its authority by rewarding him for absconding and imposes substantial uncertainty and

       costs on the State. I respectfully dissent.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences, No. 93605-6
        Owens, J., Dissenting
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences, No. 93605-6
       (Yu, J., concurring in dissent)




                                             No. 93605-6


               YU,J.(concurring in dissent)—I concur in the concerns raised by the

        dissent. I would also affirm the Court of Appeals decision to uphold petitioner

        Marco Bailon Wences' sentence because the new rule of criminal procedure

        announced in State v. Williams-Walker, 167 Wn.2d 889, 225 P.3d 913 (2010), does

        not apply to this case. The majority, however, believes that binding precedent

        requires it to reach the opposite conclusion. I write separately to further explain

        why that belief is unfounded and to support the dissent's justified indignation at the

        majority's resolution of this case. I therefore respectfully concur in the dissent.

               I agree with the majority that this case does not require us to reconsider the

        rules for prospective and retrospective application of new rules of criminal

        procedure that this court adopted in In re Personal Restraint ofSt. Pierre, 118

        Wn.2d 321, 823 P.2d 492(1992), which we have applied in numerous cases over

        the years. Majority at 7(quoting St. Pierre, 118 Wn. 2d at 326 (citing Griffith v.

        Kentucky, 479 U.S. 314, 328, 107 S. Ct. 708, 93 L. Ed. 2d 649 (1987))); e.g.. In re
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences,'Ho. 93605-6
       (Yu, J., concurring in dissent)

        Pers. Restraint ofGentry, 179 Wn.2d 614, 627, 316 P.3d 1020 (2014); In rePers.

        Restraint ofHaghighi, 178 Wn.2d 435, 441, 309 P.3d 459(2013);In re Pers.

        Restraint ofEastmond, 173 Wn.2d 632, 640, 272 P.3d 188 (2012); In re Pers.

        Restraint ofMarket, 154 Wn.2d 262, 268-69, 111 P.3d 249(2005).

               However,this case does require us to apply those established rules to a novel

        situation presented by unusual facts. Thus, the question of whether Williams-

        Walker applies to Wences' sentence is a matter of first impression whose outcome,

        by definition, cannot be controlled by binding precedent. Instead, we must look to

        precedent that is not directly on point, but nevertheless relevant.

               I agree with the majority that the St. Pierre line of cases is relevant here.

        See majority at 7-8. I further agree that Wences' appeal was not "final" in any

        sense of that word when Williams-Walker was decided. Id. at 6. In fact, his appeal

        was not even ripe yet because Wences absconded after his conviction, delaying his

        sentencing for over a decade. Id. at 2.

               However, we are applying precedent, not interpreting statutes. That is an

        important difference for which the majority does not account. We always strive to

        interpret statutes in a manner that is consistent with legislative intent. Columbia

        Riverkeeper v. Port of Vancouver USA, 188 Wn.2d 421, 432, 395 P.3d 1031

        (2017). We assume that the legislature intends for courts to apply the plain

        meaning of its statutes whenever possible, so long as doing so does not produce
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences, No. 93605-6
       (Yu, J., concurring in dissent)

        absurd results. Id. at 443. When we are mistaken in our assumptions or

        interpretations, the legislature may revise its statutory language in response to our

        opinion. Cornelius v. Dep't ofEcology, 182 Wn.2d 574, 589-90, 344 P.3d 199

       (2015). Indeed, if there were a statute that provided for the "mandatory application

        of new rules of criminal procedure to all defendants whose appeals are not yet

        final," without any further elaboration, I might be compelled reach the same result

        as the majority in this case. However, there is no such statute. Instead, we are

        applying the opinions of this court.

              "By necessity,judicial opinions focus on the case, facts, and parties at hand,

        and any opinion reflects that focus." Washburn v. City ofFederal Way, 178 Wn.2d

        732, 751-52, 310 P.3d 1275 (2013). Therefore, when we apply relevant precedent

        to novel and distinguishable facts, we must take note ofthe specific issues that

        were considered and decided in that precedent. Only then should we decide

        whether and how our precedent helps in resolving the question presented.

               The question presented here was most certainly not before the court in any

        of our prior cases. It is therefore no solution to say, as the majority does, that

        because St. Pierre refers to defendants whose appeals are not yet final, any

        defendant whose appeal is not yet final for any reason must be given the benefit of

        intervening new rules of criminal procedure. Majority at 7(quoting St. Pierre, 118

        Wn.2d at 326). Instead, because no case based on St. Pierre has decided the
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences, No. 93605-6
       (Yu, J., concurring in dissent)

        question presented here, we should consider the reasoning and purposes underlying

        St. Pierre and related cases, and resolve this case in a way that reflects those

        considerations.


               As St. Pierre itself states, application of new rules of criminal procedure,

        even in cases that are not yet final on direct appeal, is not an independent

        constitutional right. 118 Wn.2d at 325 (citing Linkletter v. Walker, 381 U.S. 618,

        629, 85 S. Ct. 1731, 14 L. Ed. 2d 601 (1965), abrogated in part on other grounds

        by Teague v. Lane, 489 U.S. 288, 109 S. Ct. 1060, 103 L. Ed. 2d 334(1989)). The

        rules regarding prospective and retroactive application of new rules to pending

        cases have been adopted and developed by the courts, not for the mere sake of

        having such rules, but to support the constitutional right to equal protection ofthe

        law. See, e.g., Griffith, 479 U.S. at 327-28; United States v. Johnson, 457 U.S.

        537, 555 n.l6, 102 S. Ct. 2579, 73 L. Ed. 2d 202(1982).

               Because there is no independent constitutional right to prospective or

        retroactive application of new criminal procedural rules, we should apply general

        doctrines on that subject to novel factual scenarios (like the one presented here) in

        a pragmatic way that advances the underlying "principle oftreating similarly

        situated defendants the same." Griffith, 479 U.S. at 323; see State v. French, 157

        Wn.2d 593, 601-02, 141 P.3d 54(2006)("[BJecause there is no federal

        constitutional right to appeal, federal courts may rely on utilitarian and pragmatic
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences,'No. 93605-6
       (Yu, J., concurring in dissent)

        concepts such as mootness and disrespect to the judiciary to justify using the

        fugitive disentitlement doctrine."). Applying Williams-Walker to Wences'

        sentence plainly does not do so. Wences is not similarly situated to the vast

        majority of criminal defendants whose appeals are not yet final when new rules of

        criminal procedure are announced.

               First, the most obvious difference is that most defendants do not delay their

        own proceedings by willfully absconding for over a decade. Instead, unlike

        Wences, most defendants remain in the jurisdiction, and many use proper legal

        channels to challenge their convictions or sentences by pursuing appeals with

        reasonable diligence in a timely manner. Fundamental fairness supports applying

        new rules of criminal procedure to such defendants; the primary reason their

        appeals are not yet final when the new rule is announced is that they have

        exercised their rights to actively engage in the justice system.

               Meanwhile, the only reason Wences' appeal was not yet final when

        Williams-Walker was announced is that he intentionally and without justification

        removed himselffrom the reach ofthe justice system.' He cannot possibly be

        viewed as similarly situated to the vast majority of defendants who do not abscond.


              'The majority suggests a number of hypothetical scenarios under which Wences' appeal
        might not have been final when Williams-Walker was decided even if he had not absconded.
        Majority at 6-1 n.2. I do not question that such scenarios could occur. However, Wences did
        abscond, and I cannot understand why the only person who delayed the proceedings without
        justification should he the only person who benefits from the doubts raised by that delay.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences,'S\o. 93605-6
       (Yu, J., concurring in dissent)

               Second, on a national level, Wences is not even similarly situated to the

        majority of defendants who do abscond between conviction and sentencing

        because most jurisdictions have means to address such situations that Washington

        does not. Therefore, in most jurisdictions, there would not even be a possibility

        that an absconding defendant like Wences could benefit from new rules of criminal

        procedure that were adopted during his voluntary flight from justice.

               For instance, in the federal system and many states, a willfully absconding

        defendant may be sentenced in absentia. E.g., Fed. R. Crim.P. 43(c)(1)(B),(2);

        State V. Anderson, 929 P.2d 1107, 1112(Utah 1996); State v. Braun, 253 Kan. 141,

        145, 853 P.2d 686(1993)(voluntarily absent defendant may be sentenced in

        absentia if there are "extraordinary circumstances" and "an injustice would occur

        by requiring his presence"); Capuzzo v. State, 596 So. 2d 438, 440(Fla. 1992);

        Williams v. State, 526 N.E.2d 1179, 1180 (Ind. 1988); People v. Corley, 67 N.Y.2d

        105, 109-10, 491 N.E.2d 1090, 500 N.Y.S.2d 633 (1986); State v. Fettis, 136 Ariz.

        58, 59, 664 P.2d 208(1983)(voluntarily absent defendant may be sentenced in

        absentia "in extraordinary circumstances"); Byrd v. Ricketts, 233 Ga. 779, 780, 213

        S.E.2d 610(1975); Flowers v. State, 608 So. 2d 764, 766 (Ala. Crim. App. 1992);



                I also note that the majority's assertion that its bright-line rule is necessary to provide
        certainty in sentencing is misleading. Id. at 9. Applying the law as it existed when an
        absconding defendant was scheduled to be sentenced is also a bright-line rule that can be applied
        with certainty. It is uncertain only if one gives Wences the benefit of the doubt he personally
        created by absconding. See id. at 10-11.


                                                        6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences, No. 93605-6
       (Yu, J., concurring in dissent)

        Christopher Hall, Annotation, Voluntary Absence ofAccused When Sentence Is

        Pronounced, 59 A.L.R. 5th 135 (1998). When a defendant is sentenced in

        absentia, the law at the time sentencing was scheduled to take place (in this case,

        the law prior to Williams-Walker) is applied from the outset, eliminating any

        possible confusion on appeal.

               Washington courts have not considered whether a defendant who was

       :present at trial can be sentenced in absentia if he or she absconds. However, our

        case law regarding trials in absentia explicitly require that the defendant be

        allowed to explain his or her absence from trial prior to sentencing, suggesting that

        while trial in absentia may be allowed in Washington, sentencing in absentia is not.

        State V. Garza, 150 Wn.2d 360, 367, 77 P.3d 347.(2003);         CrR 3.4(a)("The

        defendant shall be present... at the imposition of sentence, except as otherwise

        provided by these rules."),(b)("The defendant's voluntary absence after the trial

        has commenced in his or her presence shall not prevent continuing the trial to and

        including the return ofthe verdict."(emphasis added)).

               Moreover, in the federal system and many states, courts may (or, in some

        jurisdictions, must, see, e.g.. Redden v. State, 418 A.2d 996,997(Del. 1980)),

        dismiss a defendant's appeal pursuant to the fugitive disentitlement doctrine if

        (1)the defendant absconds without justification and (2)the delay causes prejudice

        to the justice system or to the State. While the rule varies slightly across
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences,'No. 93605-6
       (Yu, J., concumng in dissent)

       jurisdictions, these two prongs underpin the doctrine nationwide. See Ortega-

        Rodriguez V. United States, 507 U.S. 234, 239-40, 113 S. C. 1199, 122 L. Ed. 2d

        581 (1993); United States v. Sudthisa-Ard, 17 F.3d 1205, 1206-08 (9th Cir. 1994);

        United States v. Persico, 853 F.2d 134, 138(2d Cir. 1988); United States v.

        Puzzanghera, 820 F.2d 25, 27(1st Cir. 1987); State v. Brabham, 301 Conn. 376,

        377, 21 A.3d 800(2011); Hires v. State, 2002-CT-00059-SCT, 882 So. 2d 225,

       ; 227-28 (Miss. 2004); State v. Bell, 2000 ND 58, 608 N.W.2d 232, 235-36; State v.

        Troupe, 891 S.W.2d 808, 811 (Mo. 1995); State v. Patten, 134 N.H. 319, 321, 591

        A.2d 1329 (1991); Reid v. Commonwealth, 57 Va. App. 42, 50-52, 698 S.E.2d 269

       (2010); Polanski v. Superior Court, 180 Cal. App. 4th 507, 531-33, 102 Cal. Rptr.

        3d 696 (2009); James L. Buchwalter, Annotation, Effect ofEscape by, or Fugitive

        Status of State Criminal Defendant on Availability ofAppeal or Other Post-

        Verdict or Post-Conviction Relief—State Cases, 105 A.L.R. 5th 529(2003); Brian

        L. Porto, Annotation, Application ofFugitive Disentitlement Doctrine in Federal

        Criminal Cases, 179 A.L.R. Fed. 291 (2002). Again, we do not have this option in

        Washington. French, 157 Wn.2d at 602-03.

               However, any jurist with the option to either sentence Wences in absentia or

        dismiss his Williams-Walker claim on appeal (that is, most jurists in the country)

        would almost certainly do so given the circumstances presented. It is clearly

        undisputed that Wences absconded without justification, and as the dissent ably
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences, No. 93605-6
       (Yu, J., concurring in dissent)

        points out, the justice system has suffered prejudice because of Wences' 11-year

        flight from justice, and will continue to do so when the majority's holding in this

        case is applied to future absconding defendants. Dissent at 4.

               I also note that the long delay in sentencing in this case, for which Wences

        was solely responsible, was clearly prejudicial to the State. The jury is no longer

        available to make the necessary finding to impose a firearm enhancement on a

       : properly worded special verdict form.^ And in this case, it cannot reasonably be

        denied that the jury would have done so, given that it found Wences was armed

        with a deadly weapon and the only deadly weapon that was ever mentioned in this

        case was a firearm. Verbatim Report ofProceedings (Feb. 22, 2005)at 34, 70-71.

               Thus, in most jurisdictions, a reasonable court presented with an absconding

        defendant like Wences would likely either sentence him in absentia without the

        benefit of Williams-Walker or dismiss the Williams-Walker claim on appeal. A

        Washington court has neither option.

               These unusual features of Washington law and Wences' 11-year flight from

        justice clearly show that Wences is not similarly situated to the vast majority of

        defendants whose appeals are not yet final when new rules of criminal procedure

        are announced. The equal protection justification for applying the new rule


              ^ I disagree with the majority's suggestion that the State should have foreseen and
        complied with a new rule of criminal procedure that would not be announced until five years
        after Wences absconded. See majority at 3-5.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences, No. 93605-6
       (Yu, J., concurring in dissent)

        announced in Williams-Walker thus disappears under the circumstances presented.

        See Griffith, 479 U.S. at 327-28.

               The dissent clearly explains the absurd results and perverse incentives

        created by the majority opinion, concerns with which even the majority opinion

        purports to "sympathize." Majority at 9; dissent at 3. And because prospective

        and retroactive application of new rules of criminal procedure to pending cases is

       ; not an independent constitutional right, we should not apply it in cases likeThis

        one, where there is no justification for doing so and it produces obvious injustice.

        Therefore, Williams-Walker does not apply to Wences' case. We should affirm the

        Court of Appeals.

               Finally, I must note that it appears the majority would reach the same

        conclusion if the intervening change in law were harmful to the defendant, as

        nothing in its analysis suggests a reasoned way to distinguish such a case.

        However, applying the new rule of criminal procedure under those circumstances

        would impose the punitive approach that the majority claims to reject.

               By way of illustration, suppose a defendant is in hiding outside of

        Washington, having absconded after his or her conviction but before sentencing. If

        Williams-Walker is overruled while the defendant is in hiding, the defendant would

        not be allowed to raise a Williams-Walker claim on appeal after he or she is finally

        apprehended and sentenced because "'a new rule for the conduct of criminal


                                                  10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences, No. 93605-6
       (Yu, J., concurring in dissent)

        prosecutions is to be applied ... to all cases, state or federal, pending on direct

        review or not yet final.'" Majority at 1-2 (alteration in original)(quoting St.

        Pierre, 118 Wn.2d at 326). Therefore, if the trial court were to impose a firearm

        enhancement on the basis of a deadly weapon special verdict, the defendant would

        have no recourse because such an enhancement would comply with the law at the

        time of sentencing, even though it was prohibited by the law at the time of

        conviction. This means that the sentencing delay caused by the defendant's flight

        from justice would directly result in a longer sentence.

               The majority purports to reject any such "punishment paradigm," majority at

        9, but, as the above example illustrates, the majority's reasoning clearly allows for

        it. Meanwhile, as pointed out by the dissent, refusing to apply Williams-Walker in

        this case is not a punishment at all, but merely a refusal to reward Wences for

        absconding. Dissent at 1.

                                           CONCLUSION


               We do not apply new rules of criminal procedure to pending cases for the

        mere sake of doing so. We do so to promote equal protection ofthe laws. Giving

        Wences the benefit of Williams-Walker directly undermines equal protection

        because Wences is not similarly situated to the vast majority of defendants whose

        appeals are not yet final when new rules of criminal procedure are armounced




                                                  11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences,'No. 93605-6
       (Yu, J., concurring in dissent)

        because Wences willfully absconded for 11 years. I would therefore affirm the

        Court of Appeals and respectfully concur in the dissent.




                                                12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Wences, No. 93605-6
       (Yu, J., concurring in dissent)




                                         13